DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US 2018/0069053 A1) further in view of Kwak et al. (US 2017/0287992 A1) and Park (US 2019/0340959 A1).

Regarding claim 1, Bok discloses a display device (Fig. 1A element DD) comprising: 
an active region (Fig. 1A element DD-DA); and 
a folding line (Fig. 1B element BX) extending in a first direction (Fig. 1B direction DR2 wherein direction DR2 is parallel with the short edge of the rectangular device);
a display panel (Fig. 1A element IS).
Bok does not expressly disclose the display device comprising a plurality of holes at least partially surrounded by the active region; a metal plate disposed below the display panel, the metal plate including a first metal plate and a second metal plate spaced apart from the first metal plate; an optical element that overlaps a hole from among the plurality of holes in a folded position of the display device, wherein each of the holes are arranged in the first direction, and wherein each of the holes penetrated the display panel and the metal plate.
Kwak teaches a plurality of holes (Fig. 7A(i) elements 705 and 707) at least partially surrounded by an active region (Fig. 7A(i) as the area covered by element 600 wherein the active area is interpreted as the “display” of the device shown in Fig. 6A as element 700); a metal plate (Fig. 6A element 720 wherein the touchscreen includes a metal layer as discussed in Paragraph [0147]) disposed below the display panel (as shown in Fig. 6A) wherein each of the holes are arranged in the first direction (wherein a single hole can be considered to be arranged in any direction), and an optical element (Fig. 6A element 800) including a light receiving portion at a location that overlaps a through hole (as shown in Fig. 6A), 
and wherein each of the holes penetrated the display panel and the metal plate (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a plurality of holes at least partially surrounded by the active area and through a metal layer capable of providing touch sensitivity and the display, as taught by Kwak, in the device of Bok in order to provide a compact means of including a camera or other sensors without increasing the overall size of the device, and to include an optical element including a light receiving portion, and one of ordinary skill in the art would have been motivated to modify the device of Bok in this manner in order to include the extra functionality of optical sensors without increasing device size or sacrificing screen size, as is commonly desired in the art, and, as modified, the optical element would remain in an overlapping orientation over the through hole when the modified Bok device is in a folded position.
Park discloses a metal plate (Fig. 16 elements 241 and 242) disposed below a display panel (as shown in Fig. 16), the metal plate including a first metal plate (Fig. 16 element 241) and a second metal plate (Fig. 16 element 242) spaced apart from the first metal plate (as shown in Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a metal plate comprising a first and second metal plates as taught by Park in the device of Bok as modified by Kwak and would be motivated to perform the modification in order to provide touch sensitivity throughout the display of the device across the hinge axis of the device.

Regarding claim 2, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok discloses wherein the fold line is parallel to the short dimension of the device (as shown in Fig. 1A and 1B as dimension DR2).
Bok does not expressly disclose wherein each of the holes is located at a uniform distance from the folding line.
Kwak teaches the plurality of holes being a uniform distance from the short dimension of the device to the hole centers, and as such, the Bok device as modified in accordance with claim 1 above would place the holes parallel with the short dimension of the device, and therefore a uniform distance from the folding line.

Regarding claim 3, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above and further wherein the direction of the folding line is parallel to one edge of the display device (as shown in Bok Fig. 1B).

Regarding claim 4, Bok in view of Kwak and Park discloses the device as set forth in claim 3 above.
Bok does not expressly disclose wherein a first distance between the one edge and each of the holes is smaller than a second distance between the folding line and each of the holes.
Kwak teaches wherein the distance between the short dimension and each of the holes is smaller than a second distance between the middle of the device and the each of the holes.  Bok, as modified by Kwak in accordance with claim 1 above would place the each of the holes closer to the one edge than to the folding line, and one of ordinary skill in the art before the effective filing date would be motivated to modify the Bok device in this way in order to position the holes to a periphery of the active area so that the holes would not interfere with the main area of the display.

Regarding claim 5, Bok in view of Kwak and Park discloses the device as set forth in claim 4 above.
Bok does not expressly disclose wherein the first distance is 10 millimeters (mm) or less, a separation distance between the holes is 6 mm or more, and a diameter of each hole is 4.0 mm or less, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 6, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: a polarizing member on one surface of the display panel, wherein the hole passes through the display panel and the polarizing member.
Kwak teaches further comprising: a polarizing member (Fig. 6A element 725) on one surface of the display panel (as shown in Fig. 6A), wherein the hole passes through the display panel and the polarizing member (as shown in Fig. 6A and as described in Paragraph [0138]).
It would have been obvious to one of ordinary skill in the art to utilize a polarizing member, as taught by Kwak in the device of Bok in order to polarize light entering and exiting the device to improve image visibility, as is common in the art, and further that the device of Bok as modified by Kwak in accordance with claim 1 above would result in the hole passing through the display panel and polarizing member, as set forth above.

Regarding claim 7, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: a polymer film layer on the other surface of the display panel, wherein the hole passes through the display panel and the polymer film layer.
Kwak teaches further comprising: a polymer film layer (Fig. 10B element 722) on the other surface of the display panel (as described in Paragraphs [0186]-[0187]), wherein the hole passes through the display panel and the polymer film layer (as shown in Figs. 6A and 10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the Bok device as modified by Kwak in accordance with claim 1 above would utilize a polymer layer as taught by Kwak in order to protect the exposed surface of the display panel.

Regarding claim 9, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok does not expressly disclose the device further comprising a plurality of hole areas at least partially surrounded by the active region, wherein each of the plurality of hole areas includes at least one hole, and wherein the hole areas correspond to a non-active region.
The device of Bok as modified by Kwak in accordance with claim 1 above discloses the device further comprising a plurality of hole areas (wherein each of elements 705 and 707 represent hole areas respectively), wherein each of the plurality of hole areas includes at least one hole (Fig. 7A(i) elements 705 and 707 as one hole in each area), and wherein the hole areas correspond to a non-active region (as shown in Kwak Fig. 6A wherein the region of the display having display panel element 709 is interpreted as the active region and the hole corresponds to an area which is non-active).  

Regarding claim 10, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: an optical element including a light receiving portion overlapping an inside of the hole.
Kwak teaches further comprising: the optical element (Fig. 6A element 800) including a light receiving portion overlapping an inside of the hole (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical element including a light receiving portion overlapping the through hole as taught by Kwak in the device of Bok in order to provide a desired feature, such as a camera, with an unobstructed view out of the device as is known to be desired in the art.

Regarding claim 11, Bok in view of Kwak and Park discloses the device as set forth in claim 10 above and further wherein the display device includes a first unfolding area (Fig. 1A element NBA1) on a first side of the folding line and a second unfolding area (Fig. 1A element NBA2) on a second side of the folding line.
Bok in view of Kwak and Park does not expressly disclose wherein the hole includes a first inner wall arranged toward one edge of the first unfolding area and a second inner wall arranged toward the folding line, and wherein a third distance between the light receiving portion and the first inner wall of the hole is larger than a fourth distance between the light receiving portion and the second inner wall of the hole, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensional differences appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 12, Bok in view of Kwak and Park discloses the device as set forth in claim 11 above and further wherein the display device is configured to be out-folded with respect to the folding line (as shown in Bok Fig. 13B).

Regarding claim 14, Bok discloses foldable display device (Fig. 1A element DD) including a display panel (Fig. 3 element DM), the foldable display device comprising: 
a folding line (Fig. 1B element BX) extending in one direction (Fig. 1B direction DR2); 
a first unfolding area (Fig. NBA1) on a first side of the folding line (as shown in Figs. 1A and 1B); 
a second unfolding area (Fig. NBA2) on a second side of the folding line (as shown in Figs. 1A and 1B).
Bok does not expressly disclose the display device having a metal plate below the display panel, and an optical member, a through hole in the first unfolding area, wherein the through hole is inside an active region of the foldable display device, wherein a first distance between one edge of the first unfolding area and the through hole is smaller than a second distance between the folding line and the through hole, wherein the first distance is 10 millimeters (mm) or less, and wherein a diameter of the through hole is 4.0 mm or less, wherein the optical element is at a location that overlaps the through hole in a folded position of the display device, wherein the through hole penetrates the display panel and the metal plate.
Kwak teaches a metal plate (Fig. 6A element 720 wherein the touchscreen includes a metal layer as discussed in Paragraph [0147]) disposed below the display panel (as shown in Fig. 6A), a through hole (Fig. 7A(i) element 705), wherein the through hole is inside an active region (Fig. 7A(i) as the area covered by element 600 wherein the active area is interpreted as the “display” of the device shown in Fig. 6A as element 700) of the foldable display device (as shown in Fig. 7A(i)), wherein a first distance between one edge of the first unfolding area and the through hole is smaller than a second distance between the folding line and the through hole (wherein the through hole is located close  to the short edge of the device, corresponding with the short edge of the Bok device, and as such would be located similarly in the modified Bok device), wherein the first distance is 10 millimeters (mm) or less (as discussed in Paragraph [0138] as being in the range of 1 mm from the periphery), and wherein a diameter of the through hole is 4.0 mm or less (as discussed in Paragraph [0317], and the examiner further notes that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975) ), and an optical element (Fig. 6A element 800) including a light receiving portion at a location that overlaps a through hole (as shown in Fig. 6A), wherein the through hole penetrates the display panel and the metal plate (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole in the active area as taught by Kwan in the device of Bok in order to provide a compact means of including a camera or other sensors without increasing the overall size of the device, and to include an optical element including a light receiving portion, and one of ordinary skill in the art would have been motivated to modify the device of Bok in this manner in order to include the extra functionality of optical sensors without increasing device size or sacrificing screen size, as is commonly desired in the art, and, as modified, the optical element would remain in an overlapping orientation over the through hole when the modified Bok device is in a folded position.

Regarding claim 15, Bok in view of Kwak and Park discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein the through hole is provided plurally.
Kwak teaches wherein the through hole is provided plurally (as shown in Fig. 7A(i) as elements 707 and 705, and in Fig. 38B as elements 3801).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize plural through holes as taught by Kwak in the device of Bok in order to allow the use of multiple different sensors in the device.
Bok also does not expressly disclose a separation distance between the plurality of through holes is 6 mm or more, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 16, Bok in view of Kwak and Park discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein the through hole is provided plurally, and the plurality of through holes are arranged along an extending direction of the folding line.
Kwak teaches wherein the through hole is provided plurally (as shown in Fig. 7A(i) as elements 707 and 705, and in Fig. 38B as elements 3801), and thee plurality of holes are arranged along an extending direction of the folding line (wherein Bok discloses wherein the fold line is parallel to the short dimension of the device, as shown in Fig. 1A and 1B as dimension DR2, and Kwak teaches the plurality of holes being a uniform distance from the short dimension of the device, and as such, the Bok device as modified in accordance with claim 14 above would place the holes as arranged along an extending direction of the folding line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize plural through holes as taught by Kwak in the device of Bok in order to allow the use of multiple different sensors in the device, and to be arranged as modified in the Bok device by the Kwak teaching as set forth in claim 14 above.

Regarding claim 17, Bok in view of Kwak and Park discloses the device as set forth in claim 16 above and further wherein the one edge of the first unfolding area extends along the extending direction of the folding line (as shown in Bok Fig. 1B).

Regarding claim 19, Bok in view of Kwak and Park discloses the device as set forth in claim 14 above.
Bok does not expressly disclose further comprising: an optical element including a light receiving portion overlapping an inside of the hole.
Kwak teaches further comprising: the optical element (Fig. 6A element 800) including a light receiving portion overlapping an inside of the hole (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical element including a light receiving portion overlapping the through hole as taught by Kwak in the device of Bok in order to provide a desired feature, such as a camera, with an unobstructed view out of the device as is known to be desired in the art.

Regarding claim 20, Bok in view of Kwak and Park discloses the device as set forth in claim 19 above.
Bok in view of Kwak and Park does not expressly disclose wherein the hole includes a first inner wall arranged toward one edge of the first unfolding area and a second inner wall arranged toward the folding line, and wherein a third distance between the light receiving portion and the first inner wall of the hole is larger than a fourth distance between the light receiving portion and the second inner wall of the hole, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensional differences appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 21, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok does not expressly disclose wherein each of the holes overlaps a virtual line extending in the first direction.
Kwak teaches wherein each of the holes overlaps a virtual line extending in the first direction (as shown in Fig. 7A wherein holes 705 and 707 are shown to be arranged in the first direction, parallel with the short axis of the device, such that the diameters overlap in the first direction, and as such a line parallel to said first direction may overlap the holes.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Kwak and Park as applied to claims 1 and 14 above, and further in view of Jin (US 2017/0262026 A1).

Regarding claim 13, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok does not expressly disclose wherein in a folded state, an inner wall of the through hole is inclined with respect to a thickness direction.
Jin teaches an inner wall of the through hole is inclined with respect to a thickness direction (as shown in Figs. 2-3 wherein through hole OP1 is shown to have an inner wall which is inclined with respect to a thickness direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole having an inner wall inclined with respect to the thickness direction as taught by Jin in the device of Bok as modified by Kwak in order to provide enough space for the gathering of optical energy in to the sensor below the through hole.  As being modified by Jin to have an inclined through hole inner wall, the Bok device would have an inclined in all states including the folded state.

Regarding claim 18, Bok in view of Kwak and Park discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein in a folded state, an inner wall of the through hole is inclined with respect to a thickness direction.
Jin teaches an inner wall of the through hole is inclined with respect to a thickness direction (as shown in Figs. 2-3 wherein through hole OP1 is shown to have an inner wall which is inclined with respect to a thickness direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole having an inner wall inclined with respect to the thickness direction as taught by Jin in the device of Bok as modified by Kwak in order to provide enough space for the gathering of optical energy in to the sensor below the through hole.  As being modified by Jin to have an inclined through hole inner wall, the Bok device would have an inclined in all states including the folded state.


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Kwak and Park as applied to claims 1 and further in view of Tuulos et al. (US 2017/0353643 A1).

Regarding claim 22, Bok in view of Kwak and Park discloses the device as set forth in claim 1 above.
Bok does not expressly disclose wherein the optical element is biased toward the folding line relative to a center of the hole in an unfolded state of the display device.
Tuulos teaches an optical element (Fig. 5 element 531) which is biased toward the folding line relative to the center of a hole in an unfolded state of the display device (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before effective filing date to bias the optical element toward the folding line relative to the center line of the hole as taught by Tuulos in the device of Bok in order to increase the focal length of the optical device without increasing the thickness of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841